CIRILLO, Judge,
dissenting:
I respectfully dissent.
In Pennsylvania, trial judges are vested with broad sentencing discretion. Absent an abuse of that discretion, we will not interfere with the trial court’s decision. Commonwealth v. Black, 321 Pa.Super. 44, 467 A.2d 884 (1983). Accordingly, to facilitate our review, there is the requirement that the sentencing court state on the record its reasons for the sentence imposed. Commonwealth v. Riggins, 474 Pa. 115, 377 A.2d 140 (1977). From the statement of the reasons by the sentencing judge, we may discern “the thought process by which he arrive[d] at a particular *203appropriate sentence.” Commonwealth v. O’Brien, 282 Pa.Super. 193, 196, 422 A.2d 894, 896 (1980).
The preferred mode of establishing for the record a basis for imposing the selected sentence is to specifically refer to the statutory guidelines; however, if upon close review of the record it becomes evident that the court considered and applied the guidelines without specific reference to them, sentence will be upheld. Commonwealth v. Franklin, 301 Pa.Super. 17, 446 A.2d 1313 (1982); Commonwealth v. Wareham, 259 Pa.Super. 527, 393 A.2d 951 (1978).
Commonwealth v. McCall, 320 Pa.Super. 473, 482, 467 A.2d 631, 635 (1983) (Judges Spaeth and Cercone joining).
Upon close review of the entire record in this case, I am convinced that the trial court “considered and applied” the considerations of the sentencing code, even though there was no specific reference to them. “In short, we know why appellant is now behind bars.” Commonwealth v. Carter, 336 Pa.Super. 275, 283, 485 A.2d 802, 806 (1984) (Cirillo, J. dissenting).
I would affirm the judgment of sentence.